                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION

IN RE:       BOSTON SCIENTIFIC CORP.
             PELVIC REPAIR SYSTEM
             PRODUCTS LIABILITY LITIGATION                     MDL No. 2326

THIS DOCUMENT RELATES TO THE CASES LISTED ON EXHIBIT A


                               JUDGMENT ORDER

      In accordance with the accompanying Memorandum Opinion and Order

entered in the cases on Exhibit A, the court ORDERS that judgment be entered in

favor of the defendant, Boston Scientific Corp., and that the cases on Exhibit A be

dismissed and stricken from the docket of this court.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and any unrepresented parties.

                                                    ENTER: January 21, 2020




                                          2
                                  EXHIBIT A




                                                                            ECF No.
     Civil Action No.                      Case Style                      of Motion
 1    2:12-cv-05164     Rainey et al v. Boston Scientific Corporation          63
 2    2:13-cv-00103     Longo et al v. Boston Scientific Corporation           16
 3    2:13-cv-16436     Savov et al v. Boston Scientific Corporation           25
 4    2:13-cv-18881     Garcia et al v. Boston Scientific Corporation          23
 5    2:13-cv-21284     Roth v. Boston Scientific Corporation                  11
 6    2:13-cv-29356     Moore et al v. Boston Scientific Corporation           19
 7    2:13-cv-30250     Moss et al v. Boston Scientific Corporation            19
 8    2:15-cv-07583     Edmondson et al v. Boston Scientific Corporation       25
 9    2:15-cv-13135     Brosie et al v. Boston Scientific Corporation          17
10    2:17-cv-03031     High v. Boston Scientific Corporation                  14
